Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15691381, filed on 8/30/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:

Claim 10 recites, “10. The method of claim 9, comprising: montitoring a power…….” should read “10. The method of claim 9, comprising: monitoring a power…”. Because the spelling of monitoring is not correct.

Appropriate correction is required.
Double Patenting
5.         The claims of the present application # 17479510 and the Claims of Patent US 11150294 B2 (Application Number # 15691381) is reviewed and it is found that there is no Double Patenting. In the Parent Application # 15691381 (patent US 11150294 B2), claims filed on 12/16/2020 has the similar claims as the present application #17479510. However, the claims were canceled in the amendment filed on 5/26/2021. Therefore, the patent US 11150294 B2 (Application Number 15691381) does not have the claims similar to the present application # 17479510. Therefore, a Double Patenting rejection is not being made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Trotta et al. (Hereinafter “Trotta”) in the US Patent Application Publication Number US 20160204784 A1.

Regarding claim 1, Trotta teaches a method (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4; FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1; Figure 2), comprising:
setting, using a common coarse tuning signal, a first oscillation frequency of a first oscillator [108] in Master Front End 102 in Figure 2 of a radio-frequency receiver (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112; Paragraph [0019] Line 3-11;The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4); and
generating a local oscillator signal (VCO derived output signal) of the radio-frequency receiver [Figure 1] (Figure 2; VCO control signal as the first coarse tuning signal in accordance with the VCO' s tuning characteristic sets or modify the frequency of the VCO output signal as the local oscillator signal) using the first oscillator [108] (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3), 
applying frequency division to the local oscillator signal producing a frequency divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2); 
setting, using the common coarse tuning signal, a second oscillation frequency of a second oscillator [108] in slave Front End 104 in Figure 2 of the radio-frequency receiver (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112; Paragraph [0019] Line 3-11; The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2; Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7); and
generating a radio frequency test signal of the radio-frequency receiver using the second oscillator (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz. As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-16), 
generating using the radio-frequency test signal and the frequency-divided signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz; Paragraph [0024] Line 1-7), a self-test signal (an output signal with an expected frequency of 60 GHz), wherein the of the radio-frequency receiver (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3).

Regarding claim 2, Trotta teaches a method, comprising: 
fine-tuning the frequencies of said first oscillator [108] using a fine-tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102; Paragraph [0019] Line 3-11 & 14-17; master VCO reference signal as the fine-tuning signal).

Regarding claim 3, Trotta teaches a method, comprising: 
fine-tuning the second oscillation frequency of the second oscillator [108] using the fine-tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102; Paragraph [0019] Line 3-11 & 14-17; master VCO reference signal as the fine-tuning signal; Master VCO reference signal as the fine tuning signal is also used as a reference for a slave VCO as the second oscillator; the master VCO reference signal is also used as a reference for a slave PLL circuit 112. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102 and therefore fine-tuning the second oscillation frequency of the second oscillator [108] using the fine-tuning signal).

Regarding claim 4, Trotta teaches a method, 
comprising generating the fine-tuning signal using a digital-to-analog converter [222] in Figure 2A (In the embodiment of FIG. 2A, the master PLL circuit 116 is a software PLL that digitally samples the master VCO-derived signal and digitally tunes the master VCO control signal. The resolution of the digital tuning is improved by using multiple parallel Digital-to-Analog-Converters (DACs) 222. In other embodiments, a single DAC is used; Paragraph [0026] Line 1-5; one of the DACs 222 generates a coarse control signal and the other generates a fine control signal; Paragraph [0032] Line 2-4). 

Regarding claim 5, Trotta teaches a method, comprising:
fine-tuning the second oscillation frequency of the second oscillator using a second fine- tuning signal (A phased array beamforming system comprising: a master satellite that comprises a radio frequency (RF) front end, the master satellite comprising a master voltage-controlled oscillator (VCO); at least one slave satellite that comprises an RF front end, the at least one slave satellite comprising a slave VCO; a master phase lock loop (PLL) circuit coupled to the master satellite and configured to control an output frequency of the master VCO; and a respective slave PLL circuit coupled to the at least one slave satellite and configured to control an output frequency of the slave VCO in accordance with a phase-delayed master VCO reference signal.; claim 20 


Regarding claim 6, Trotta teaches a method, comprising: 
selectively fine-tuning the second oscillation frequency of the second oscillator [108] to produce chirp modulation (In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic. The VCO output signal can be modulated by modulating the VCO control signal to produce an FMCW. The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 1-11; the output signal is a chirp modulated signal as it amplifies and then again scaled down).

Regarding claim 7, Trotta teaches a method, wherein the frequency divided signal is a first frequency- divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7), and the method comprises: comprising: 
applying frequency division to the radio-frequency test signal, generating a second frequency-divided signal (As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-11); and
generating a second frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3), 
comparing the first and second frequency-divided signals (In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC. In still other embodiments, the reference oscillator provides a digital output to the PLL detector; Paragraph [0029] Line 9-15).


Regarding claim 8, Trotta teaches a method, comprising:
mixing the local oscillator signal with a received signal received by the radio-frequency receiver (FIG. 2B shows an embodiment using a master PLL circuit that includes a frequency mixer 217 for down-mixing. Although the embodiments of FIG. 2 are described in terms of an FMCW application, one of ordinary skill in the art would recognize that other applications may also be implemented using the embodiments of FIG. 2; Paragraph [0021] Line 5-10).

Regarding claim 9, Trotta teaches a method, comprising:
applying the radio-frequency test signal to a variable gain amplifier [150] (The slave PLL circuit may include, for example, an integer PLL and a loop filter. The master VCO reference signal is provided to the slave PLL circuit 112 after being amplified by amplifier 150. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102; Paragraph [0019] Line 13-17).


Regarding claim 10, Trotta teaches a method, comprising:
monitoring a power of an output of the variable gain amplifier [150] (The slave PLL circuit may include, for example, an integer PLL and a loop filter. The master VCO reference signal is provided to the slave PLL circuit 112 after being amplified by amplifier 150. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102; Paragraph [0019] Line 13-17; After being amplified by the amplifier the output signal (can be power) is monitored and is provided to PLL).

Regarding claim 11, Trotta teaches a method, comprising:
setting an intermediate frequency [IF] of the radio-frequency receiver based on a difference between the first oscillation frequency of the first oscillator and the second oscillation frequency of the second oscillator (Referring again to FIG. 1, an incoming RF signal is down-converted to produce a respective Intermediate Frequency (IF) output of each front end 102 and 104. In an embodiment, these IF outputs have a frequency of less than 1 MHz. The IF outputs of the front ends 102 and 104 may be passed to one or more Analog-to-Digital Converters (ADCs) 120; Paragraph [0018] Line 1-7).

Regarding claim 12, Trotta teaches a receiver (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4; FIG. 1 shows an embodiment RF transceiver system that includes multiple front-ends 102 and 104 having a relatively high transmit/receive frequency (e.g., above 10 Gigahertz (GHz)): Paragraph [0016] Line 1-2), comprising:
a first oscillator [108] in Master Front End 102, which, in operation, generates a first oscillation signal having a first oscillation frequency that is set using a common coarse tuning signal (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3),  that is set using a first coarse tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2; Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7); and
a first frequency divider [110], which, in operation, frequency divides the first oscillation signal generating a first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2);
a second oscillator [108] in Slave Front End 104, which, in operation, generates a radio-frequency test signal having a second oscillation frequency that is set using the common coarse tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2; Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7); and
test circuitry [116] (PLL as the self-test circuitry), coupled to the second oscillator [108] and the first frequency divider [110] (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2), which, in operation, generates a self-test signal of the radio-frequency receiver based on the radio-frequency test signal and the first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1).

Regarding claim 13, Trotta teaches a receiver, wherein:
the first oscillation frequency is set using the common coarse tuning signal and a first fine-tuning signal (Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3; The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1).

Regarding claim 14, Trotta teaches a receiver, wherein:
the second oscillation frequency is set using the common coarse tuning signal and the first fine-tuning signal (Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3; The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1).


Regarding claim 15, Trotta teaches a receiver, wherein:
the second oscillation frequency is set using the common coarse tuning signal and a second fine-tuning signal (Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7; The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2).


Regarding claim 16, Trotta teaches a receiver, comprising:
a digital-to-analog converter [222] in Figure 2A, which, in operation, generates one or both of the first fine-tuning signal and the second fine-tuning signal (In the embodiment of FIG. 2A, the master PLL circuit 116 is a software PLL that digitally samples the master VCO-derived signal and digitally tunes the master VCO control signal. The resolution of the digital tuning is improved by using multiple parallel Digital-to-Analog-Converters (DACs) 222. In other embodiments, a single DAC is used; Paragraph [0026] Line 1-5). 


Regarding claim 17, Trotta teaches a receiver, wherein:
the second oscillation frequency is set using the common coarse tuning signal and a fine-tuning signal (Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3; The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1).


Regarding claim 18, Trotta teaches a receiver, comprising control circuitry, which in operation  
selectively controls the fine-tuning signal to produce chirp modulation (In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic. The VCO output signal can be modulated by modulating the VCO control signal to produce an FMCW. The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 1-11; the output signal is a chirp modulated signal as it amplifies and then again scaled down).


Regarding claim 19, Trotta teaches a system, comprising:
a second frequency divider [110B] coupled between the second oscillator[108] and the test circuitry, which, in operation, frequency divides the radio-frequency test signal, producing a second frequency-divided signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz. As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-11), 
wherein the test circuitry [PLL], in operation, compares the first frequency- divided signal with the second frequency-divided signal (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC; Paragraph [0024] Line 4-13). 

Regarding claim 20, Trotta teaches a circuit (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4; FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
an antenna circuit [254] (Referring now to FIG. 2A, the incoming RF signal of each front end 102 and 104 is received at antenna 254 and is amplified by receive amplifier 238; Paragraph [0022] Line 1-3);
a first oscillator [108] in Master Front End 102, which, in operation, generates a first oscillation signal having a first oscillation frequency that is set using a common coarse tuning signal (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3),  that is set using a first coarse tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2; Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7); and
a mixer [236] in Figure 2A coupled to the first oscillator [108] (Mixer coupled to the oscillator) and to the antenna [252, 254] circuit, wherein the mixer [236], in operation, generates an intermediate frequency signal [IF] (Referring now to FIG. 2A, the incoming RF signal of each front end 102 and 104 is received at antenna 254 and is amplified by receive amplifier 238. The amplified receive signal is then mixed with the output signal of the VCO 108 by frequency mixer 236 to produce a respective IF output of each front end 102 and 104. The IF outputs of the front ends 102 and 104 may be digitized in one or more ADCs 120B and then used for baseband operations; Paragraph [0022] Line 1-8);
a first frequency divider [110], which, in operation, frequency divides the first oscillation signal generating a first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2);
a second oscillator [108] in Slave Front End 104, which, in operation, generates a radio-frequency test signal having a second oscillation frequency that is set using the common coarse tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2; Each of the DACs 222 then generates a respective analog control signal. In an embodiment, one of the DACs 222 generates a coarse control signal and the other generates a fine control signal. These multiple analog control signals are smoothed and integrated by a Low-Pass Filter (LPF) 232 to provide a single continuous control signal that modulates the master front end's VCO; Paragraph [0032] Line 1-7); and
test circuitry [116] (PLL as the self-test circuitry), coupled to the second oscillator [108] and the first frequency divider [110] (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2), which, in a test mode of operation, generates a self-test signal based on the radio-frequency test signal and the first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1).

Regarding claim 21, Trotta teaches a system, comprising:
an automotive radar sensor integrated circuit including the first oscillator [108] and the first frequency divider [110] (a system and method for synchronizing multiple oscillators for use in an RF transceiver system such as an FMCW radar system or a phased array beamforming system. Further embodiments may be applied to other RF transmitter/receiver systems that require reduced frequency signaling to synchronize multiple oscillators for use in, for example, remote sensing, airport security screening, high-speed data links, high-speed wireless local area networks, and broadband Internet access systems; Paragraph [0015] Line 2-10; Therefore the radio frequency transceiver here is the radar sensor which comprises the first oscillator VCO and first frequency divider).
Regarding claim 22, Trotta teaches a system, wherein 
the automotive radar sensor integrated circuit includes the second oscillator [108] and the test circuitry (a system and method for synchronizing multiple oscillators for use in an RF transceiver system such as an FMCW radar system or a phased array beamforming system. Further embodiments may be applied to other RF transmitter/receiver systems that require reduced frequency signaling to synchronize multiple oscillators for use in, for example, remote sensing, airport security screening, high-speed data links, high-speed wireless local area networks, and broadband Internet access systems; Paragraph [0015] Line 2-10; Therefore the radio frequency transceiver here is the radar sensor which comprises the second oscillator VCO and the test circuitry).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Le Corre et al. (US 5790942 A) discloses, “Frequency Modulation Radio Transmission Device-The device shown in FIG. 1 includes three phase-locked loops (PLL) 4, 5, 6. Each loop 4, 5, 6 comprises an astable multivibrator voltage-controlled oscillator (VCO) 14, 15, 16, a low-pass filter 24, 25, 26 and a phase comparator 34, 35, 36. Each filter 24, 25, 26 integrates the comparison signal provided by the corresponding comparator 34, 35, 36 to deliver a frequency adjustment signal to the corresponding VCO 14, 15, 16. Filter 24 of loop 4 has a low cut-off frequency, of for instance 100 Hz. Filters 25, 26 of loops 5, 6 have a relatively high cut-off frequency, of 30 kHz for instance. The device further includes a source 8 providing a reference signal SREF of fixed frequency. Source 8 may consist of a crystal oscillator associated with a frequency divider. The reference frequency F.sub.REF of signal SREF has a relatively high value, for instance a value of 557.5 kHz obtained by dividing by 20 the frequency provided by a quartz oscillating at 11.15 MHz. Such value of the reference frequency enables the choice of the relatively high cut-off frequency of low-pass filter 26, and thus to embody VCO 16 in an integrated form; Column 2 Line 65-67 & Column 3 Line 1-17)-However Le Corre does not disclose generating a local oscillator signal of the radio-frequency receiver using the first oscillator; applying frequency division to the local oscillator signal, producing a frequency-divided signal; setting, using the common coarse tuning signal, a second oscillation frequency of a second oscillator of the radio-frequency receiver…”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866